Exhibit 10.1 SECOND AMENDMENT TO PUMA BIOTECHNOLOGY, INC. 2 This Second Amendment (“Second Amendment”) to the Puma Biotechnology, Inc. 2011 Incentive Award Plan (the “Plan”), is adopted by the Board of Directors (the “Board”) of Puma Biotechnology, Inc., a Delaware corporation (the “Company”), effective as of April20, 2015 (the “Effective Date”). Capitalized terms used in this Second Amendment and not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. RECITALS A. The Company currently maintains the Plan. B. Pursuant to Section13.1 of the Plan, the Board has the authority to amend the Plan to increase the limits imposed in Section3.1 on the maximum number of shares which may be issued under the Plan (the “Share Limit”), subject to approval by the stockholders of the Company twelve (12)months before or after such action. C. The Board believes it is in the best interests of the Company and its stockholders to amend the Plan to increase the Share Limit. AMENDMENT
